NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT



JONATHAN HUTCHINSON,               )
                                   )
           Petitioner,             )
                                   )
v.                                 )                  Case No. 2D17-1310
                                   )
HERBERT ANDERSON,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed September 6, 2017.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Hugh Hayes,
Judge.

Mark Goldstein, Miami, for Petitioner.

Jesse Gubernat, Banker Lopez Gassler,
Fort Myers; Dee Ann McLemore and
Charles Hall, Banker Lopez Gassler, P.A.,
St. Petersburg; and Stanley Plappert,
Ocala, for Respondent.



PER CURIAM.

               We grant the petition for writ of certiorari, quash the trial court's "Order

Granting Order to Show Cause." See CB Condos., Inc. v. GRS S. Fla., Inc., 165 So. 3d
739, 742 (Fla. 4th DCA 2015) (reversing sanctions order that did not and could not find

the nonparty deponent in contempt because the evidence did not establish that the
nonparty failed to be sworn or to answer a question after being directed to do so by the

court); Morell v. Booth, 29 So. 3d 429, 429 (Fla. 5th DCA 2010) (concluding that the trial

court erred by imposing sanctions against a nonparty, absent a finding of contempt).

             Petition granted; order quashed.


SILBERMAN, SLEET, and LUCAS JJ., Concur.




                                          -2-